

116 HR 7187 IH: Helping Ensure Access to Local TeleHealth Act of 2020
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7187IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Thompson of Pennsylvania (for himself and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for permanent payments for telehealth services furnished by Federally qualified health centers and rural health clinics under the Medicare program.1.Short titleThis Act may be cited as the Helping Ensure Access to Local TeleHealth Act of 2020 or the HEALTH Act of 2020.2.Providing for permanent cost-related payments for telehealth services furnished by Federally qualified health centers and rural health clinics under the Medicare program and permanently removing originating site facility and location requirements for distant site telehealth services furnished by such centers and such clinics(a)Permanent telehealth paymentsSection 1834(m)(8) of the Social Security Act (42 U.S.C. 1395m(m)(8)) is amended—(1)in the header, by striking during emergency period; (2)in subparagraph (A), in the matter preceding clause (i), by striking During the emergency period described in section 1135(g)(1)(B) and inserting With respect to telehealth services furnished on or after the date of the beginning of the emergency period described in section 1135(g)(1)(B); and(3)by striking subparagraph (B) and inserting the following new subparagraph:(B)Payment(i)In generalA telehealth service furnished by a rural health clinic or a Federally qualified health center serving as a distant site to an individual shall be deemed to be so furnished to such individual as an outpatient of such clinic or facility (as applicable) for purposes of paragraph (1) or (3), respectively, of section 1861(aa) and payable as a rural health clinic service or Federally qualified health center service (as applicable) under section 1833(a)(3) or under the prospective payment system established under section 1834(o), respectively.(ii)Treatment of costs for FQHC PPS calculations and RHC AIR calculationsCosts associated with the delivery of telehealth services by a Federally qualified health center or rural health clinic serving as a distant site pursuant to this paragraph shall be considered allowable costs for purposes of the prospective payment system established under section 1834(o) and any payment methodologies developed under section 1833(a)(3), as applicable. .(b)Elimination of originating site requirements for telehealth services furnished by FQHCs or RHCs(1)In generalSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)), as amended by subsection (a), is further amended—(A)in paragraph (4)(C)(i), by striking and (7) and inserting (7), and (8); and (B)by adding at the end the following new subparagraph:(C)Nonapplication of originating site requirementsThe geographic and site requirements described in paragraph (4)(C) shall not apply with respect to telehealth services furnished by a Federally qualified health center or a rural health clinic serving as a distant site. .(2)Special payment rule for originating sites with respect to telehealth services furnished by an FQHC or RHCSection 1834(m)(2)(B) of the Social Security Act (42 U.S.C. 1395m(m)(2)(B)) is amended—(A)in clause (i), by striking clause (ii) and inserting clauses (ii) and (iii); and(B)by adding at the end the following new clause:(iii)Special rule for telehealth services furnished by FQHCs and RHCsNo facility fee shall be paid under this subparagraph to an originating site with respect to telehealth services furnished by a Federally qualified health center or rural health clinic serving as a distant site unless such originating site is a site described in any of subclauses (I) through (IX) of paragraph (4)(C)(ii)..(c)Treatment of FQHC and RHC telehealth services as a visitThe Secretary of Health and Human Services shall revise section 405.2463 of title 42, Code of Federal Regulations (or a successor regulation) to provide that, in the case of a Federally qualified health center or a rural health clinic serving as a distant site furnishing telehealth services to an individual in accordance with section 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)), such services so furnished are considered to constitute a visit to such center or such clinic (as applicable) by such individual.